

Exhibit 10.1




ANNUAL INCENTIVE PLAN
(As amended effective January 1, 2018)


ARTICLE 1
Background, Purpose and Design


1.1.Background. Unum Group hereby adopts, effective as of January 1, 2013, the
Annual Incentive Plan, an annual incentive bonus plan for its officers and
employees (the “Plan”).


1.2.Purpose. The purpose of the Plan is to motivate the Participants to perform
in a way that will enable the Company to reach or exceed its goals.


1.3.Subparts of the Plan. The Plan consists of two subparts: (i) the Executive
Officer Incentive Plan, under which Incentive Awards to designated executive
officers are based upon the achievement of objectively determinable corporate
performance goals measured over a period of up to twelve months; and (ii) the
Employee Incentive Plan, under which Incentive Awards to employees or officers
who are not participants in the Executive Officer Incentive Plan are based upon
the achievement of corporate and/or individual performance goals measured over a
period of up to twelve months.


ARTICLE 2
Definitions


2.1.Definitions. Certain terms of the Plan have defined meanings set forth in
this Article 2 and which shall govern unless the context in which they are used
clearly indicates that some other meaning is intended.


Act. The Securities Exchange Act of 1934, as amended from time to time.
Beneficiary. Any person or persons designated by a Participant, in accordance
with procedures established under Article 8.1 of the Plan, to receive benefits
hereunder in the event of the Participant’s death.
Board. The Board of Directors of the Company.
Cause. The term “Cause” with respect to a Participant shall have the meaning
assigned such term in any separate employment, change of control or severance
agreement between the Participant and the Company or any Subsidiary as then in
effect. In the absence of such other agreement or definition, the term “Cause”
as used herein and for the purposes of this Plan shall mean the occurrence of
one or more of the following with respect to a Participant:
(1)The continued failure of the Participant to perform substantially his or her
duties with the Company or one of its affiliates (other than any such failure
resulting from incapacity due to physical or mental illness), after a written
demand for substantial performance is delivered to the Participant by the Board,
in the event the Participant is the CEO, or by the CEO or other appropriate
manager of the Participant, in the event the Participant is not the CEO, which
in each case specifically identifies the manner in which the Board, CEO or other
appropriate manager, as the case may be, believes that the Participant has not
substantially performed the Participant’s duties, or


(2)The willful engaging by the Participant in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Company, or


(3)Conviction of a felony or a guilty or nolo contendere plea by the Participant
with respect thereto.


For purposes of this Cause definition, no act or failure to act, on the part of
a Participant, shall be considered “willful” unless it is done, or omitted to be
done, by the Participant in bad faith or without reasonable belief that the
Participant’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or (with respect to Participants other than the CEO) upon
the instructions of the CEO, or based upon the advice of counsel for the
Company, shall be conclusively presumed to be done, or omitted to be done, by
the Participant in good faith and in the best interests of the Company. The
cessation of employment of a Participant in the Executive Officer Incentive Plan
shall not be deemed to be for Cause unless and until there shall have been
delivered to the Participant a copy of a resolution duly adopted by the
affirmative vote of not less than two-thirds of the entire membership of the
Board at a meeting of the Board called and held for such purpose (after
reasonable notice is provided to the Participant and the Participant is given an
opportunity,


1

--------------------------------------------------------------------------------



together with counsel, to be heard before the Board) finding that, in the good
faith opinion of the Board, the Participant is guilty of the conduct described
in subparagraph (1) or (2) above, and specifying the particulars thereof in
detail.
CEO. The chief executive officer of the Company.
Change in Control. The occurrence of one or more of the following events:
(1)During any period of two consecutive years, individuals who, at the beginning
of such period, constitute the Board (the “Incumbent Directors”) cease for any
reason to constitute at least a majority of the Board; provided that any person
becoming a director and whose election or nomination for election was approved
by a vote of at least two-thirds of the Incumbent Directors then on the Board
(either by a specific vote or by approval of the proxy statement of the Company
in which such person is named as a nominee for director, without written
objection to such nomination) shall be an Incumbent Director; provided, however,
that no individual initially elected or nominated as a director of the Company
as a result of an actual or threatened election contest (as described in Rule
14a-11 under the Act) (“Election Contest”) or other actual or threatened
solicitation of proxies or consents by or on behalf of any “person” (as such
term is defined in Section 3(a)(9) of the Act and as used in Sections 13(d)(3)
and 14(d)(2) of the Act) other than the Board (“Proxy Contest”), including by
reason of any agreement intended to avoid or settle any Election or Contest or
Proxy Contest, shall be deemed an Incumbent Director;


(2)Any person is or becomes a “beneficial owner” (as defined in Rule 13d-3 under
the Act), directly or indirectly, of securities of the Company representing 20%
(30% with respect to deferred compensation subject to Section 409A of the Code)
or more of the combined voting power of the Company’s then outstanding
securities eligible to vote for the election of the Board (the “Company Voting
Securities”); provided, however, that the event described in this paragraph (2)
shall not be deemed to be a Change in Control of the Company by virtue of any of
the following acquisitions: (A) by the Company or any Subsidiary, (B) by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any Subsidiary, (C) by an underwriter temporarily holding securities pursuant
to an offering of such securities, (D) pursuant to a Non-Qualifying Transaction
(as defined in paragraph (3)), or (E) a transaction (other than one described in
paragraph (3) below) in which Company Voting Securities are acquired from the
Company, if a majority of the Incumbent Directors approves a resolution
providing expressly that the acquisition pursuant to this clause (E) does not
constitute a Change in Control of the Company under this paragraph (2);


(3)The consummation of a merger, consolidation, statutory share exchange or
similar form of corporate transaction involving the Company or any of its
Subsidiaries that requires the approval of the Company’s stockholders, whether
for such transaction or the issuance of securities in the transaction (a
“Reorganization”), or sale or other disposition of all or substantially all of
the Company’s assets to an entity that is not an affiliate of the Company (a
“Sale”), unless immediately following such Reorganization or Sale: (A) more than
50% of the total voting power of (x) the corporation resulting from such
Reorganization or the corporation which has acquired all or substantially all of
the assets of the Company (in either case, the “Surviving Corporation”), or (y)
if applicable, the ultimate parent corporation that directly or indirectly has
beneficial ownership of 100% of the voting securities eligible to elect
directors of the Surviving Corporation (the “Parent Corporation”), is
represented by the Company Voting Securities that were outstanding immediately
prior to such Reorganization or Sale (or, if applicable, is represented by
shares into which such Company Voting Securities were converted pursuant to such
Reorganization or Sale), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior to the Reorganization or
Sale, (B) no person (other than any employee benefit plan (or related trust)
sponsored or maintained by the Surviving Corporation or the Parent Corporation)
is or becomes the beneficial owner, directly or indirectly, of 20% (30% with
respect to deferred compensation subject to Section 409A of the Code) or more of
the total voting power of the outstanding voting securities eligible to elect
directors of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation), and (C) at least a majority of the members of the board
of directors of the Parent Corporation (or, if there is no Parent Corporation,
the Surviving Corporation) following the consummation of the Reorganization or
Sale were Incumbent Directors at the time of the Board’s approval of the
execution of the initial agreement providing for such Reorganization or Sale
(any Reorganization or Sale which satisfies all of the criteria specified in
(A), (B) and (C) above shall be deemed to be a “Non-Qualifying Transaction”); or


(4)The stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company.


Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than 20% (30%
with respect to deferred compensation subject to Section 409A of the Code) of
the Company Voting Securities as a result of the acquisition of Company Voting
Securities by the Company which reduces the number


2

--------------------------------------------------------------------------------



of Company Voting Securities outstanding; provided, that if after such
acquisition by the Company such person becomes the beneficial owner of
additional Company Voting Securities that increases the percentage of
outstanding Company Voting Securities beneficially owned by such person, a
Change in Control of the Company shall then occur.
Code. The Internal Revenue Code of 1986, as amended from time to time.
Committee. The Human Capital Committee of the Board or, to the extent that the
Human Capital Committee shall have delegated authority to the CEO or the Chair
of the Committee as permitted in Article 3, the term “Committee” shall mean the
CEO or such Chair, as the case may be (it being understood that, in the case of
any Incentive Award granted hereunder intended to qualify as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the Committee
shall consist solely of two or more “outside directors” within the meaning of
Section 162(m) of the Code).
Company. Unum Group, a Delaware corporation, and its corporate successors.
Disability. Disability of a Participant means the Participant is (1) unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or that can be expected to last for a continuous period of not less than
12 months, or (2) by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Company. The Committee may require such medical
or other evidence as it deems necessary to judge the nature and permanency of
the Participant’s condition.
Employee Incentive Plan. The portion of the Plan, set forth in Article 6,
pursuant to which employees or officers who are not Participants in the
Executive Officer Incentive Plan for a given Plan Year may earn Incentive Awards
based on the achievement of goals measured over a period of up to twelve months.
Executive Compensation. The Executive Compensation division of the Human
Resources Department of the Company.
Executive Officer Incentive Plan. The portion of the Plan, set forth in Article
5, pursuant to which the CEO and other executive officers designated by the
Committee may earn Incentive Awards based on the achievement of performance
goals measured over a period of up to twelve months.
Incentive Award. A cash award granted pursuant to Article 5 or 6 of the Plan.
Job Requalification. A termination of employment due to the fact that it may be
necessary for the Company to require the applicable Participant to attain
greater skill levels to retain his or her position and, for business reasons,
the Company determines there is not sufficient time or the Participant does not
have sufficient ability for the Participant to develop these skills. A Job
Requalification can also occur when a position changes or evolves such that the
Participant is no longer qualified to perform the job functions of such position
(as determined by the Company).
Participant. An employee of the Company or its Subsidiaries participating in the
Plan.
Plan. This Annual Incentive Plan, dated effective as of January 1, 2013,
together with any subsequent amendments hereto.
Plan Year. January 1 to December 31 of the applicable year.
Retirement. Retirement shall mean a voluntary termination of employment of a
U.S. Participant after having attained age 60 and at least 15 years of
continuous service with the Company or a Subsidiary.
Subsidiary. Any corporation, limited liability company, partnership or other
entity of which a majority of the outstanding voting stock or voting power is
beneficially owned directly or indirectly by the Company.
ARTICLE 3
Administration of the Plan


3.1.General. The Plan shall be administered by the Committee.




3

--------------------------------------------------------------------------------



3.2.Actions and Interpretations by the Committee. For purposes of administering
the Plan, the Committee may from time to time adopt rules, regulations,
guidelines and procedures for carrying out the provisions and purposes of the
Plan and make such other determinations, not inconsistent with the Plan, as the
Committee may deem appropriate. The Committee’s interpretation of the Plan, any
awards granted under the Plan, and all decisions and determinations by the
Committee with respect to the Plan are and shall be final, binding, and
conclusive on all parties. Each member of the Committee is entitled to, in good
faith, rely or act upon any report or other information furnished to that member
by any officer or other employee of the Company, the Company’s independent
certified public accountants, Company counsel or any executive compensation
consultant or other professional retained by the Company or the Committee to
assist in the administration of the Plan. No member of the Committee, the Board
of Directors, or any delegate as the case may be, shall be liable for any act
under the Plan done in good faith.


3.3.Authority of the Committee. Except as provided below in this Section 3.3,
the Committee has the exclusive power, authority and discretion to:


(a)designate Participants;


(b)establish the goals and target awards under the Executive Officer and
Employee Incentive Plans for each Plan Year and determine whether or to what
extent performance goals were achieved in a given Plan Year;


(c)determine the amount of actual awards under the Executive Officer Incentive
Plan for each Plan Year, or determine, under the Employee Incentive Plan, the
amount of actual awards or the methodology for determination and the aggregate
amount of awards, subject to the terms of the Plan;


(d)increase, reduce or eliminate any Incentive Award payable under the Employee
Incentive Plan, regardless of the achievement of performance goals;


(e)reduce or eliminate any Incentive Award payable under the Executive Officer
Incentive Plan, regardless of the achievement of performance goals;


(f)decide all other matters that must be determined in connection with an
Incentive Award;


(g)establish, adopt or revise any rules, regulations, guidelines or procedures
as it may deem necessary or advisable to administer the Plan;


(h)make all other decisions and determinations that may be required under the
Plan or as the Committee deems necessary or advisable to administer the Plan;


(i)amend, modify or terminate the Plan as provided herein; and


(j)adopt such modifications, procedures, and subplans as may be necessary or
desirable (i) to effectuate the compensation incentive objectives of the Company
or (ii) to comply with provisions of the laws of non-U.S. jurisdictions in which
the Company or any affiliate may operate, in order to assure the viability of
the benefits of awards granted to Participants located in such other
jurisdictions and to meet the objectives of the Plan; provided, however, that
any such modifications, procedures and subplans shall not apply with respect to
participation in the Executive Officer Incentive Plan if they would cause
Incentive Awards thereunder to fail to qualify as “performance-based”
compensation as defined in Section 162(m) of the Code.


Nothing contained in the Plan shall prevent or be deemed to prevent the
Committee or the Company, any Subsidiary or any of their respective affiliates
from adopting other or additional compensation arrangements for, or paying or
providing any other or additional amounts or benefits to, its employees.
To the extent permitted under Delaware law, the Committee may expressly delegate
to the CEO or the Chair of the Committee (the “Chair”) some or all of the
Committee’s authority under subsections (a) through (d) above with respect to
the Employee Incentive Plan, pursuant to guidelines approved by the Committee.
To the extent of such delegated authority, references herein to “Committee”
shall refer to the CEO or the Chair, as the case may be. In addition, the
Committee, may, in its discretion, delegate its general administrative duties
under the Plan to an officer or employee or committee composed of officers or
employees of the Company, but may not delegate its authority to construe and
interpret the Plan. The acts of the CEO, the Chair and any other persons acting
under such delegated authority shall be treated hereunder as acts of the
Committee and the delegates shall report to the Committee regarding the
delegated duties and responsibilities.


4

--------------------------------------------------------------------------------



ARTICLE 4
Eligibility and Participation; Change in Control


4.1.General. Participation in the Plan is limited to such officers or employees,
or categories of employees, of the Company as may be designated by the Committee
from time to time. Participation in one Plan Year does not guarantee
participation in any subsequent Plan Year.


4.2.New Hires. If a person is hired on or before September 30 of a Plan Year and
is selected for participation in the Plan for such Plan Year, then, unless the
Committee provides otherwise, he or she will become a Participant in the Plan as
of the date of hire and (without limiting the other provisions of this Article
4) payment, if any, in respect of the Incentive Award will be prorated in an
amount equal to the product of (i) the amount earned in respect of the Incentive
Award according to the terms and conditions of this Plan, and (ii) a fraction,
the numerator of which is the number of days in the Plan Year on and after the
date of hire and the denominator of which is the number of days in such Plan
Year. If an employee’s date of hire occurs after September 30, such employee
shall not be eligible to become a Participant for the Plan Year in which the
employee’s date of hire occurs.


4.3.Promotions. Subject to the penultimate sentence of this Section 4.3 and
without limiting the other provisions of this Article 4, if a Participant is
promoted during a Plan Year from one job level to a higher job level, such
Participant will be eligible to receive payment in respect of his or her
Incentive Award for the Plan Year in which the promotion occurs in an amount
equal to the sum of (i) the product of (A) the amount earned in respect of the
Incentive Award according to the terms and conditions of this Plan (based on the
Participant’s job level immediately before the promotion) and (B) a fraction,
the numerator of which is the number of days in the Plan Year before the date of
promotion during which the employee is a Participant in this Plan and the
denominator of which is the number of days in such Plan Year, and (ii) the
product of (C) the amount earned in respect of the Incentive Award according to
the terms and conditions of this Plan (based on the Participant’s job level
immediately after the promotion) and (D) a fraction, the numerator of which is
the number of days in the Plan Year on and after the date of promotion and the
denominator of which is the number of days in such Plan Year; provided, that if
a Participant is promoted multiple times during a Plan Year, the calculation of
his or her Incentive Award for the Plan Year will account for all job levels
held during the Plan Year based on the number of days in the Plan Year during
which each job level was held. If a person is promoted during a Plan Year and is
selected by the Committee to participate in the Plan as a result of such
promotion, then, unless the Committee provides otherwise, he or she will become
a Participant in the Plan as of the date of the promotion and payment, if any,
in respect of the Incentive Award will (without limiting the other provisions of
this Article 4) equal the product of (1) the amount earned in respect of the
Incentive Award according to the terms and conditions of this Plan (based on the
Participant’s job level immediately after the date of promotion), and (2) a
fraction, the numerator of which is the number of days in the Plan Year on and
after the date of promotion and the denominator of which is the number of days
in such Plan Year.


4.4.Demotions. If a Participant is demoted during the Plan Year, the Committee
may, at any time before payment in respect of Incentive Awards granted for the
Plan Year in which such demotion occurs generally is made to other Participants
and without limiting the other provisions of this Article 4, determine whether
and the extent to which the Participant’s eligibility to receive payment in
respect of his or her Incentive Award terminates or survives. The Committee may
(without limitation) determine that the payment, if any, in respect of the
demoted Participant’s Incentive Award will (without limiting the other
provisions of this Article 4) equal the product of (1) the amount earned in
respect of the Incentive Award according to the terms and conditions of this
Plan (based on the Participant’s job level immediately before the date of
demotion), and (2) a fraction, the numerator of which is the number of days in
the Plan Year before the date of demotion during which the employee is a
Participant in this Plan and the denominator of which is the number of days in
such Plan Year.


4.5.Death, Disability, Retirement, Position Elimination and Job Requalification.
Subject to Section 4.7 below:


(a)In the event of death, Disability or Retirement of a Participant during the
applicable Plan Year on or after the last payday of June during such Plan Year,
the Participant or the Participant’s Beneficiary, as applicable, will receive a
prorated payment in respect of the Participant’s Incentive Award (subject to the
terms and conditions of Section 4.5(c)).


(b)In the event a Participant incurs a termination of employment by reason of
the elimination of his or her position or a Job Requalification in each case
during the applicable Plan Year on or after the last payday of June during such
Plan Year, the Participant will receive a prorated payment in respect of the
Participant’s Incentive Award (subject to the terms and conditions of Section
4.5(c)).


(c)For purposes of Sections 4.5(a) and (b), and without limiting the other
provisions of this Article 4, the prorated payment, if any, received in respect
of an Incentive Award equals the product of (1) the amount earned in respect of
the Incentive Award according to the terms and conditions of this Plan, and (2)
a fraction, the numerator of which is the


5

--------------------------------------------------------------------------------



number of days in the Plan Year preceding the date of death, Disability,
Retirement or termination of employment by reason of the elimination of a
Participant’s position or a Job Requalification and the denominator of which is
the number of days in such Plan Year. In each case, the Participant will be
entitled to all or a portion of the prorated payment, if any, calculated
according to the immediately preceding sentence only after taking into account
manager recommendations as to the applicable Participant’s individual
performance. Such prorated payments will in all cases be calculated and paid
after the end of the Plan Year at the time that Participants generally receive
payments of Incentive Awards under this Plan. Amounts paid on behalf of a
deceased Participant will be paid to the Participant’s Beneficiary. For the
avoidance of doubt, (i) in the event of a Participant’s termination of
employment by reason of Disability or Retirement, or in the event of a
Participant’s death, in each case before the last payday of June of a Plan Year,
or (ii) in the event of a Participant’s termination of employment by reason of
the elimination of his or her position or a Job Requalification in each case
before the last payday of June of a Plan Year, the Participant will forfeit any
right to an Incentive Award for that Plan Year.


4.6.Other Terminations of Employment. Except as provided in Section 4.7, in the
event of a Participant’s termination of employment during a Plan Year (or after
the end of a Plan Year and before the time the Committee has approved the final
level of payment in respect of Incentive Awards granted for such Plan Year and
the Participant’s final and specific payment then becomes determinable) other
than by reason of death, Disability, Retirement, the elimination of his or her
position or a Job Requalification, the Participant will forfeit any right to an
Incentive Award for that Plan Year. For terminations that occur after the time
of such approval by the Committee in respect of Incentive Awards granted for a
Plan Year, but before payment is made in respect of such Incentive Awards,
payment will be made as though the termination of employment had not occurred.
Solely for purposes of the Plan, the employment relationship shall be treated as
continuing while the Participant is on military leave, sick leave, or other bona
fide leave of absence if the period of such leave does not exceed six months, or
if longer, so long as the individual retains a right to reemployment, or is
otherwise protected, with the service recipient under an applicable statute or
by contract. A termination of employment shall not occur in a circumstance in
which a Participant transfers employment from the Company to one of its
Subsidiaries, transfers employment from a Subsidiary to the Company, or
transfers employment from one Subsidiary to another Subsidiary.


4.7.Change in Control. In the event of a Change in Control, the Committee shall
determine the level of payment, if any, in respect of outstanding Incentive
Awards that would have been attained if the Plan Year had ended as of the end of
the month immediately preceding the month in which the Change in Control occurs
based on actual performance through the end of the month immediately preceding
the month in which the Change in Control occurs (the “CIC Vested Awards”).
Thereafter:


(a)Each Participant who is actively employed (within the meaning of this Article
4) at the end of the Plan Year in which the Change in Control occurs shall be
entitled to payment in respect of his or her Incentive Award in an amount equal
to the greater of his or her CIC Vested Award and the amount, if any, earned in
respect of the Incentive Award based on actual performance for the entire Plan
Year.


(b)If the Plan is terminated during a Plan Year in which a Change in Control
occurs upon or after such Change in Control, each Participant who is actively
employed (within the meaning of this Article 4) at the time of such Plan
termination shall be entitled to payment in respect of his or her Incentive
Award in an amount equal to the greater of his or her CIC Vested Award and the
amount, if any, earned in respect of the Incentive Award based on actual
performance through the date of termination of the Plan.


(c)If a Participant’s employment is terminated by the Company without Cause
during a Plan Year in which a Change in Control occurs upon or after such Change
in Control, such Participant shall be entitled to payment in respect of his or
her Incentive Award in an amount equal to the greater of his or her CIC Vested
Award and the amount, if any, earned in respect of the Incentive Award based on
actual performance through the date of termination of employment.


ARTICLE 5
Executive Officer Incentive Plan


5.1.Eligibility. Only the CEO and such other executive officers of the Company,
if any, as shall be designated by the Committee are eligible to participate in
the Executive Officer Incentive Plan. The Executive Officer Incentive Plan is
designed with the intent that Incentive Awards earned hereunder are eligible to
be fully deductible by the Company in accordance with the deduction limits of
Section 162(m) of the Code.


5.2.Incentive Awards. Subject to Section 5.3 below, each Participant in the
Executive Officer Incentive Plan shall be eligible to receive an Incentive Award
not to exceed $8 million in the event that the Company attains statutory
after-tax operating earnings at least equal to $250 million for the prior fiscal
year ending on December 31, which is the approximate amount required


6

--------------------------------------------------------------------------------



to cover dividends to stockholders and interest on recourse debt of the Company.
Within ninety (90) days after the commencement of the Plan Year for which
Incentive Awards are granted under the Executive Officer Incentive Plan, the
Committee will confirm the performance goal applicable to such Incentive Awards.


5.3.Negative Discretion. The Committee may not increase the amount payable under
the Plan or with respect to an Incentive Award pursuant to Section 5.2, but
retains the discretionary authority to reduce the amount. The Committee may
establish factors to consider in implementing its discretion, including, but not
limited to, corporate or business unit performance against budgeted financial
goals (e.g., operating income or revenue), achievement of non-financial goals,
economic and relative performance considerations and assessments of individual
performance.


5.4.Certification of Results and Payout. The Committee will certify the level of
attainment, if any, of the performance goals applicable to Incentive Awards for
each Plan Year and calculate the resulting levels of payment in respect of
Incentive Awards under the Executive Officer Incentive Plan. The Committee shall
adjust any performance goals during or after the Plan Year to mitigate the
unbudgeted impact of unusual or non-recurring gains and losses, accounting
changes, acquisitions, divestitures or “extraordinary items” within the meaning
of generally accepted accounting principles and that were not foreseen at the
time such performance goals were established; provided, that such adjustments
would not, in the reasonable judgment of the Committee, prevent an award
intended to qualify as “performance-based compensation” within the meaning of
Section 162(m) of the Code from qualifying as “performance-based compensation”
within the meaning of Section 162(m) of the Code. Incentive Awards earned by
Participants under the Executive Officer Incentive Plan will be paid in cash as
soon as reasonably practicable after the level of attainment of the applicable
performance criteria has been certified by the Committee pursuant to this
Section 5.4 and the amount has been approved by the Committee, but in no event
(except as otherwise approved by the Committee) later than March 15 of the year
following the year in which the Incentive Award is earned.


ARTICLE 6
Employee Incentive Plan


6.1.Eligibility. The Committee may designate any officer or employee, or any
category of employees, of the Company or its Subsidiaries as a Participant or
Participants, as applicable, in the Employee Incentive Plan for any Plan Year;
provided, that no person who is a Participant in the Executive Officer Incentive
Plan for a Plan Year may be a Participant in the Employee Incentive Plan for
that same Plan Year. An employee, of any title, who is an hourly employee not
having a standard working week of twenty (20) or more hours, as documented in
the Company’s or a Subsidiary’s human resource records, and who is not eligible
for benefits, including, without limitation, Unum scholars, interns, on-call
enrollers, and employees in any other position or title that may be added in the
future with the foregoing characteristics, shall not be a Participant in the
Employee Incentive Plan.


6.2.Incentive Awards. Each Participant in the Employee Incentive Plan shall be
eligible to receive an Incentive Award in connection with a particular Plan Year
based on an individual’s contribution to the business of the Company, as
determined by the Committee, which contribution may be assessed on nonobjective
as well as objective measures.


6.3.Establishment of Performance Goals. Within ninety (90) days after the
commencement of the Plan Year for which Incentive Awards are granted under the
Employee Incentive Plan (or such later date as the Committee shall determine),
the Committee will set the performance goal(s) applicable to such Incentive
Awards. Such performance goals may, but need not, be the same as the performance
goals under the Executive Officer Incentive Plan and may be different for
different Participants within the Employee Incentive Plan. For example, the
Committee may choose to use corporate performance goals in conjunction with
individual performance goals for certain Participants and may set different
performance goals for different Participants or classes of Participants in the
Employee Incentive Plan.


6.4.Establishment of Incentive Award Targets. Within ninety (90) days after the
commencement of the Plan Year for which Incentive Awards are granted under the
Employee Incentive Plan (or such later date as the Committee shall determine),
the Committee will determine the levels of payment (e.g., based on threshold,
target, and maximum levels of attainment of the applicable performance goal(s))
in respect of such Incentive Awards, which may be set as either percentages of
base salary or a range of dollar amounts. Such levels may, but need not, be the
same with respect to each Participant or from Plan Year to another Plan Year.
The Committee may, to the extent applicable, establish the weightings applicable
to each Participant’s Incentive Award attributable to the level of attainment of
the applicable performance goals. If established, such weightings shall be
expressed as a percentage of the target-level payment in respect of the
Incentive Award that can be earned based on the level of attainment of the
applicable performance goal.


6.5.Determination of Awards and Payout. The Committee will certify the level of
attainment, if any, of the performance goals applicable to Incentive Awards for
each Plan Year and calculate the resulting levels of payment in respect of
Incentive Awards


7

--------------------------------------------------------------------------------



under the Employee Incentive Plan. The Committee shall have the right, for any
reason, to increase, reduce or eliminate any Incentive Award earned under the
Employee Incentive Plan, notwithstanding the achievement of (or failure to
achieve) a specified performance goal. Incentive Awards earned by Participants
under the Employee Incentive Plan will be paid in cash as soon as reasonably
practicable after the level of attainment of the applicable performance criteria
has been certified by the Committee pursuant to this Section 6.5 and the amount
has been approved by the Committee, but in no event (except as otherwise
approved by the Committee) later than March 15 of the year following the year in
which the Incentive Award is earned.


ARTICLE 7
Amendment, Modification and Termination


7.1.Amendment, Modification and Termination. The Committee may at any time and
from time to time alter, amend, suspend, or terminate the Plan in whole or in
part; provided, however, that no amendment that requires stockholder approval in
order for Incentive Awards granted under the Executive Officer Incentive Plan to
continue to be eligible to qualify as performance-based compensation within the
meaning of Section 162(m) of the Code shall be effective unless the same shall
be approved by the Committee and the requisite vote of the Company’s
stockholders.


ARTICLE 8
General Provisions


8.1.Payment Recipient. All amounts payable under the Plan shall be paid to the
appropriate Participant; provided, however, that a Participant may, by written
instruction during the Participant’s lifetime on a form prescribed by Executive
Compensation, designate one or more primary Beneficiaries to receive the amount
payable hereunder following the Participant’s death, and may designate the
proportions in which such Beneficiaries are to receive such payments. A
Participant may change such designations from time to time, and the last written
designation filed with the Committee prior to the Participant’s death shall
control. A Beneficiary designation shall not be considered effective unless made
on a form prescribed by Executive Compensation and which is delivered to
Executive Compensation. If any Participant shall fail to designate a Beneficiary
or shall designate a Beneficiary who shall fail to survive the Participant, the
Beneficiary shall be the Participant’s beneficiary designated or otherwise
determined under the employer-sponsored group life insurance plan covering the
Participant, as amended from time to time.


8.2.Non-Assignability. None of the rights under the Plan shall be subject to the
claim of any creditor of any Participant or Beneficiary, or to any legal process
by any creditor of such Participant or Beneficiary, and none of them shall have
any right to alienate, commute, anticipate, pledge, assign or encumber any of
the rights under the Plan except to the extent expressly provided herein to the
contrary.


8.3.No Right to Continued Employment. Participation in the Plan shall not give
any employee any right to remain in the Company’s employ. The Plan is not to be
construed as a contract of employment for any period and does not alter the
at-will status of any Participant.


8.4.Participant’s Rights Unsecured; Waiver and Release. The benefits payable
under the Plan shall be paid by the Company each year out of the Company’s
general assets. To the extent a Participant acquires the right to receive a
payment under the Plan, such right shall be no greater than that of an unsecured
general creditor of the Company. In consideration of the granting of the award,
Participants may be required to execute an agreement which, among other things,
waives and releases all claims, whether known or unknown, that the Participant
may have against the Company, its affiliates, directors, officers, agents or
employees arising out of or related to the Participant’s employment, except for
those claims against the benefit plans of the Company. The waiver shall include
such terms and conditions as shall be determined by the Committee in its
discretion; provided that any such waiver and release shall comply with
applicable laws and regulations, and, provided, further, that the Committee may
direct that no waiver and release shall be obtained.


8.5.Income Tax Withholding and Offset. The Company shall have the authority and
the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy federal, state, and local taxes
(including the Participant’s FICA obligation) required by law to be withheld
with respect to any taxable event arising as a result of the Plan and will
offset against the remainder any advances, loans, debts, sales deficits or
similar amounts a Participant owes the Company or any Subsidiaries or for which
the Company or any Subsidiaries may be responsible.


8.6.Governing Law. This Plan, and the rights and obligations of the parties
thereunder, will be governed by and construed in accordance with the laws of the
State of Delaware.




8

--------------------------------------------------------------------------------



8.7.Titles and Headings. The titles and headings of the Sections in the Plan are
for convenience of reference only, and in the event of any conflict, the text of
the Plan, rather than such titles or headings, shall control.


8.8.Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.


9